DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/3/2020 and 4/13/2021 have been entered and considered by the examiner.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 20, 28, and 36, the closest prior art Sajassi (US 10,666,459) teaches that a VPLS-PE such as VPLS-PE-3 in Fig. 1 may assist in establishing pseudowires such as PW-1 and PW-2 depicted in Fig. 1 (Sajassi; Fig. 1; Col. 5 lines 4-24). Such use of two pseudowires may be broadly reasonably interpreted as including the VPLS-PE node determining first information that indicates a first characteristic of a first pseudowire connection (such as at least the identity of the first pseudowire connection PW-1) as well as determining second information that indicates a second characteristic of a second pseudowire connection (such as at least the identity of the second pseudowire connection PW-2). As can also be clearly seen in at least Fig. 1, such pseudowires provide access to an EVPN and the devices in the EVPN may be broadly reasonably interpreted as host devices (Sajassi; Fig. 1; Col. 5 lines 4-24). Sajassi may thus be broadly reasonably interpreted as teaching “determining, by a device, first information that indicates a first characteristic of a first pseudowire connection, wherein the first pseudowire connection provides, via a first device, access to an Ethernet virtual private network (EVPN) to communicate with a host device; determining, by the device, second information that indicates a second characteristic of a second pseudowire connection, wherein the second pseudowire connection provides, via a second device, access to EVPN to communicate with the host device.” Sajassi teaches that such pseudowire establishment may include the VPLS PE node allocating and sending a label to the EVPN PE node (Sajassi; Fig. 1; Col. 6 lines 43-46). Sajassi may thus also be broadly reasonably interpreted as teaching “sending, by the device, a first message that includes the first information, to the first device, wherein the first message causes the first device to change a first capability of the first device; sending, by the device, a second message that includes the second information, to the second device, wherein the second message causes the second device to change a second capability of the second device.” However, because such pseudowires are not established prior to the transmission of the labels to the EVPN PE node, such transmissions cannot be reasonably interpreted as being sent “via the first pseudowire connection” and “via the second pseudowire connection” as is claimed because the purpose of such messages is to assist in establishing the pseudowires. The pseudowires have thus not been established when such messages are sent, and it is the Examiner’s opinion that it would therefore be unreasonable to interpret such messages as being sent “via the first pseudowire connection” and “via the second pseudowire connection” as is required by the claims. It is also the Examiner’s opinion that modifying Sajassi such that the messages are sent via such pseudowires would be unreasonable because it would be unclear how messages that aid in establishing pseudowires could be sent over such pseudowires when such pseudowires have not yet been established. Altering Sajassi such that the pseudowires are established prior to the transmission of the messages that assist in establishing such pseudowires would alter the principle of operation of Sajassi. Sajassi thus does not teach the claimed invention.  	Uttaro et al. (US 2019/0109730), Sajassi (US 10,250,552), and Brissette et al. (US 2019/0356599, provided by Applicant) are additional prior art references that each discuss various aspects of establishment of pseudowire connections. However, as was also the case with Sajassi above, each of these references possesses at least the same problem as Sajassi in that each of them do not teach the transmission of information that indicates characteristics of pseudowire connections over the pseudowires themselves. Such references also share the problem of Sajassi above in that a person having ordinary skill in the art would not find it obvious to modify a reference to transmit information that leads to configuration of a pseudowire over the pseudowire itself since the pseudowire does not exist until such configuration is complete. Each of such references thus also cannot teach the claimed invention.	Lin et al. (US 10,693,679) and Sivaraj et al. (US 10,523,466) are additional references that discuss pseudowires and EVPN networks, but such references are not available as prior art because they belong to the same assignee and do not have publication dates prior to Applicant’s priority date.	Regarding claims 21-27, 29-35, and 37-40, the claims are allowable because they depend from allowable claims 20, 28, and 36 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC MYERS/Primary Examiner, Art Unit 2474